United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-1395
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Steven M. Leene,                        *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: June 18, 1999
                                 Filed: July 8, 1999
                                  ___________

Before LOKEN, BRIGHT and ROSS, Circuit Judges.
                           ___________

PER CURIAM.

       Steven M. Leene stands convicted of two counts of possession with intent to
distribute drugs in violation of 21 U.S.C. § 841(a)(1). Upon conviction, the district
judge sentenced Leene to a term of 110 months imprisonment (nine years and two
months) plus a term of supervised release. Leene appeals contending that the
prosecution did not present sufficient evidence to support the conviction. On review
of the record, we affirm.

      Leene, driving a van on Interstate 80 in Nebraska, was stopped for speeding.
Leene's passenger and co-defendant, Gregory Lee, indicated to the Nebraska State
Troopers that the van belonged to Lee's aunt. Lee asserted that the two were traveling
to Kentucky after having delivered pit bull dogs to California. A search of the van's
gas tank, after alerted by a canine unit to that portion of the van, disclosed heroin and
cocaine hidden in a false compartment of the gas tank.

       No direct evidence connected Leene to having knowledge that the vehicle carried
drugs in a secret compartment. However, other materials contained in the vehicle,
including two pairs of latex gloves, each containing black paint consistent with the
fresh coat of black paint on the gas tank, drug paraphernalia, as well as zip lock bags
and grey duct tape as used to package the drugs, suggested that more than one person
had participated in secreting the drugs.

       Considering that Leene was the driver, that the materials in the vehicle did not
support the claim of delivering pit bulls to California and based on all other evidence,
the prosecution presented sufficient evidence to support the conviction and to show that
Leene had knowledge of the drugs and possession of them with Lee.

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          – 2–